Citation Nr: 1123627	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-32 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1815.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1965 to December 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant is the Veteran's daughter.  


FINDINGS OF FACT

1.  The appellant's father is a Veteran; he is not a Vietnam veteran, he was not exposed to Agent Orange in Thailand, and he did not have covered service in Korea.

2.  The appellant has spina bifida occulta.


CONCLUSION OF LAW

There is no legal merit to the appellant's claim of entitlement to VA compensation benefits.  See 38 U.S.C.A. §§ 1802, 1805 (West 2002); 38 C.F.R. § 3.814 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the all aspects of the relevant claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   An April 2008 letter was sent to the appellant prior to initial adjudication.  Additionally, the appellant was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service personnel records and identified private medical records of the appellant have been obtained.   Although it appears that records from Children's Hospital were not obtained, such assistance is not necessary.  See 38 C.F.R. § 3.159(d) (2010) (stating that VA will refrain from providing further assistance to a claimant where there is no reasonable possibility that further assistance will substantiate the claim).  As is discussed further below, the appellant lacks legal entitlement to VA benefits because there is no qualifying service by the Veteran or qualifying disability.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that further development under the VCAA is not required where resolution of an appeal is dependent on the Court's interpretation of the law and regulations pertaining to the claim).  No examination was provided, but none was needed in this case, because, as is further discussed below, the record indicates a lack of legal entitlement.  38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

VA benefits are awarded to an appellant who is a child of a Vietnam veteran or a veteran with covered Korean service and who suffers from spina bifida.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  Spina bifida means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4).  

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962, to May 7, 1975, without regard to the characterization of that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).  A veteran has "covered service in Korea" if the veteran performed active military service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and was exposed to an herbicide agent during such service.  Exposure to an herbicide agent is conceded if the veteran served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.814(c)(2).  

Here, the Veteran's service personnel records indicate that he performed active military service from December 1965 to December 1967, with service in Thailand from October 20, 1966 to November 5, 1967.  He served in the 281st Military Police Company.  The appellant alleged that the Veteran was in Vietnam on 3 separate occasions:  May 1966 when he was sent to Da Nang; May 1966 when he was sent to Saigon; and October 1966 when he was sent to Quin Nhan.  In the original claim it was noted that the Veteran was in Vietnam from October 1966 to August 1967.  No other evidence was submitted in support of these assertions.

An April 2008 statement from the National Personnel Records Center indicated that the Veteran did not have service in the Republic of Vietnam.  A March 2009 U.S. Armed Services Center for Research of Unit Records (USASCRUR, now the Joint Service Records Research Center or JSRRC) response to an information request indicated that the unit's mission was to provide police support for all units located in the Sattahip and Phanom areas of Thailand.  Records did not document the use of Agent Orange in Sattahip or Phanom, Thailand from October 1966 to November 1967.  The JSRRC noted that Agent Orange was only used in Pranburi, Thailand, and that Sattahip and Phanom were not contained in the Department of Defense (DOD) listings of Agent Orange spray areas and test sites outside of Vietnam.  A February 2009 statement from an employee of VA Compensation and Policy noted that the DOD listing included only one area in Thailand where Agent Orange was used- Pranburi, Thailand.  The Board thus finds that although the appellant has asserted that the Veteran had service in Vietnam, the more probative evidence of record indicates that the Veteran did not have Vietnam service or exposure to Agent Orange in Thailand.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a), (c).  Accordingly, the Veteran is not a Vietnam veteran and did not have qualifying service in Korea. 

Additionally, the appellant does not have qualifying spina bifida.  Rather, a January 1989 private medical record provided a diagnosis of spina bifida occulta.  Spina bifida occulta is expressly excluded from entitlement to VA benefits under 38 U.S.C.A. § 1805.  See 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4).  Accordingly, there is no qualifying disability.  As there is no qualifying service and no qualifying disability, there can be no entitlement to benefits.  

The Board acknowledges the Veteran's service to his country and is sympathetic to the appellant's medical condition; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Thus, the appellant's claim for entitlement to VA benefits is denied. 


ORDER

Entitlement to VA benefits under 38 U.S.C.A. § 1815 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


